Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “For example, ANORGA and Li do not teach or suggest the claimed processor configured to control the communication interface and receive an updated plurality of first artificial intelligence models and an updated second artificial intelligence model from the server [,]” (page 9, lines 4-7). The Examiner disagrees. ANORGA discloses so many different implementations of his method, in some implementation the method is implemented on client device and in some implementation the method is implemented on one or more servers (par. [0047]). In some implementations, trained models may be updated, e.g., based on use of additional training data that enables the model to be trained to recognize additional categories of images, or to improve accuracy and/or speed of applying the model. In some implementations, e.g., when users provide consent to use of user data to update trained models, a trained model may be updated locally, e.g., on a particular client device, based on user activity or response (par. [0063]). FIG. 9 is a block diagram of an example device 900 which may be used to implement one or more features described herein. In one example, device 900 may be used to implement a client device, e.g., any of client devices 115 shown in FIG. 1. Alternatively, device 900 can implement a server device, e.g., server 101. In some implementations, device 900 may be used to implement a client device, a server device, or both client and server devices (par. [0168]). User permission may be used to update trained model 934 (second artificial intelligence model) (par. [0183]) and since device 900 may be used to implement a server device (see Fig. 9 and par [0168]), then update train model model 934 is may be implemented on the server. The combined apparatus of ANORGA and Li includes different trained machine learning units (plurality of first artificial intelligence models) that process images differently according to their type (see Li par. [0030]; [0049]; [0071]; [0127]) and a trained model (second artificial intelligence model) that classify images to different types of ANORGA. The combine apparatus of ANORGA and Li may implement and update the different trained machine learning units (plurality of first artificial intelligence models) and the trained model (second artificial intelligence model)  on the server, client devices or both disclosed in ANORGA. The combined apparatus of ANORGA and Li is In one example, a client/server architecture can be used, e.g., a mobile computing device (as a client device) sends user input data to a server device and receives from the server the final output data for output (e.g., for display). In another example, all computations can be performed within the mobile app (and/or other apps) on the mobile computing device. In another example, computations can be split between the mobile computing device and one or more server devices (ANORGA par. [0169]). Hence, when all computations are performed within the mobile app (and/or other apps) on the mobile computing device (client devices), updated different trained machine learning units (plurality of first artificial intelligence models) and the trained model (second artificial intelligence model)  on the server, are sent to user devices that perform the calculations on network 130 (see Fig. 1). Applicant alleges, “However, paragraph 0063 of ANORGA merely discloses local updating of trained modes and makes no mention regarding the use of a server for updating the trained models in conjunction with a client device” (page 9, lines 17-19). This argument have been fully responded to above. Applicant alleges, “ While the above paragraph does disclose providing updates to trained models [,]” page 10, lines 13-18). The Examiner disagrees. Firstly, the Examiner does not find anywhere in claim 1 the language of “receiving training models that have been updated using the input image and the information regarding the weighted value”. The claim merely recite receiving model updates from the server which have been fully responded to above . In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiving training models that have been updated using the input image and the information regarding the weighted value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thirdly, ANORGA discloses many different implementations of his method, in some implementation the method is implemented on client device and in some implementation the method is implemented on one or more servers (par. [0047]). In block 212, image categories are determined based on local classification results, e.g., results from the local classifier applied in block 208. For example, in some implementations, the image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold. For example, if the local classification results may indicate that the image category is “document” with a confidence score of 95% and the confidence threshold for the category document is “90%,” it is determined that the image belongs to the category document. (i.e., the classified image is an image with weight value equal or greater than a threshold) (par. [0080]). In block 222, the image representation is sent to the server, e.g., to server device 104 over network 130. For example, one or more of an image thumbnail, a knowledge representation, and local classification results may be sent to the server (par. [0074]). Local classified results as disclosed above in pargraph [0080]) is a classified image with weight value equal or greater than a threshold and a confidence score, i.e., an input image with weight value equal or greater than a threshold is transmitted to the server which reads on the claim as broadly claimed. Applicant alleges, “Although the Office Action appears to take the position that the classifier of Angora can be combined with Li to correspond to the second artificial intelligence model of claim 1 [,]” (page 10, lines 22-25). The Examiner disagrees. Firstly, ANORGA discloses an apparatus that classifies an input image into one type (class) (document, receipt etc) based on a classification confidence score (weight) that equals or exceeds a threshold using a classifier (neural network)(second artificial intelligence model) either locally on user device or on server device (See above discussion). Li discloses a device that uses different neural networks (plurality of first artificial intelligence models) that process images differently according to their type (see Li par. [0030]; [0049]; [0071]; [0127]). Li is silent about how the type of the image is determined. The combined device of ANORGA and Li provides an apparatus that classifies an input images into a specific types using second artificial intelligence model and processes the classified images according to the images’ types using different neural networks (plurality of first artificial intelligence models)  in order to greatly improving the accuracy, robustness and adaptability of image processing, greatly improves the robustness and fault tolerance of the image processing process and effectively optimizes the speed, accuracy, and stability of image processing. Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant alleges, “Further, Applicant submits that Dodge fails to teach or suggest that "the type of a side effect includes at least one of none, jagging, blurring, aliasing, or noise boosting, [,]" (page 11, lines 10-20). The Examiner disagrees. Firstly, the Examiner does not find anywhere in claim 6 the language of “a classification indicating that the image is noisy or is blurry, or that the image is a type having a side effect of none, jagging, blurring, aliasing, or noise boosting.”. claim 6 calls for a type of a side effect  includes at least one of none, jagging, blurring, aliasing, or boosting. Claim 5 that claim 6 depends from calls for obtaining the type of each sample image by processing each sample image using one of the plurality of the first artificial intelligence models, and the type of the sample image obtained based on a type of side effect of each processed sample image. Combining claim 5 and claim 6 recitations to get what claim 6 calls for, “obtaining the type of each sample image by processing each sample image using one of the plurality of the first artificial intelligence models, and the type of the sample image obtained based on at least one of none, jagging, blurring, aliasing, or boosting”. Dodge as indicated in the office action and by Applicants arguments on page 11, lines 13-22 is using a trained model to predict the type of image (bear for Example) from a clean image (none side effect type), noise image (noise side effect type) or blurry image (blur side effect type) (see Fig. 1) (i.e., type corresponding to the image (bear) is obtained based on a none side effect type, a noise side effect type or a blur side effect type) which reads on the claim as broadly claimed. Claim 6 as claimed, calls for type of side effect being noisy or blurry not identifying the type of the sample image as being noisy or blurry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ANORGA et al. (US 2018/0336226) and Li et al. (US 2019/0130574). The grounds of rejection disclosed in paragraph 4 of the Office Action mailed on 01/06/2022 are incorporated by reference herein.
Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ANORGA et al. (US 2018/0336226) and Li et al. (US 2019/0130574) as applied to claims 4 and 12 above, and further in view of Dodge, Samuel et al., “Quality Resilient Deep Neural Networks”, arXiv:1703.08119v1 [cs.CV] 23 Mar 2017, pp 1-9. The grounds of rejection disclosed in paragraph 5 of the Office Action mailed on 01/06/2022 are incorporated by reference herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665